Supreme Court of Florida
                                   ____________

                                  No. SC16-1031
                                  ____________

                              DENEAL O. BROWN,
                                  Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                 October 15, 2018

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Second

District Court of Appeal in Brown v. State, 197 So. 3d 69 (Fla. 2d DCA 2016), on

the grounds of express and direct conflict with Griffin v. State, 160 So. 3d 63

(Fla. 2015), Stinson v. State, 69 So. 3d 291 (Fla. 1st DCA 2009), and Ward v.

State, 12 So. 3d 920 (Fla. 1st DCA 2009). See art. V, § 3(b)(3), Fla. Const.

Having considered the Second District’s opinion and the briefs of the parties, upon

further review, we have determined that we should exercise our discretion and

discharge jurisdiction. Accordingly, we dismiss review.

      It is so ordered.
CANADY, C.J., and LEWIS, POLSTON, LABARGA, and LAWSON, JJ., concur.
PARIENTE and QUINCE, JJ., dissent.

NO MOTION FOR REHEARING WILL BE ALLOWED.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Second District - Case No. 2D14-1166

      (Pinellas County)

Dane K. Chase of Chase Law Florida, P.A., St. Petersburg, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Suzanne Beschard, Bureau Chief, and Donna
S. Koch, Assistant Attorney General, Tampa, Florida,

      for Respondent




                                       -2-